Citation Nr: 1106819	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1311(a)(2) (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 
1972.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified before the undersigned Veterans Law Judge 
at a November 2010 hearing.


FINDINGS OF FACT

1.  The appellant was married to the Veteran since October 1990.

2.  Prior to his death, the Veteran was service connected for 
coronary artery disease, status post coronary artery bypass 
grafts times 3, associated with diabetes mellitus, type II 
(diabetes), rated 100 percent disabling, since August 5, 2002.  
The Veteran was also service connected for renal sufficiency 
associated with diabetes, rated 60 percent disabling, effective 
August 5, 2002; peripheral vascular disease, left lower 
extremity, associated with diabetes, rated 40 percent disabling, 
effective August 5, 2002;  peripheral vascular disease, right 
lower extremity, associated with diabetes, rated 40 percent 
disabling, effective August 5, 2002; pseudophakia with diabetic 
retinopathy associated with diabetes, rated 30 percent disabling 
effective August 5, 2003; diabetes, rated 20 percent disabling 
effective August 5, 2002; peripheral neuropathy, right lower 
extremity, associated with diabetes, rated 10 percent disabling, 
effective August 5, 2002; and peripheral neuropathy, left lower 
extremity, associated with diabetes, rated 10 percent disabling, 
effective August 5, 2002.    

3.  The Veteran died of end stage ischemic cardiomyopathy due to 
or as a consequence of coronary artery disease in June 2008.

4.  The Veteran was not receiving or entitled to receive 
compensation for a service connected disability that was rated 
totally disabling for at least 8 continuous years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC under 38 U.S.C.A. § 
1311(a)(2)
are not met.  38 U.S.C.A. § 1311 (a)(2) (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126, includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The Court held that VA's duties to notify and assist, contained 
in the VCAA, are not applicable to cases such as this one, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vat. App. 277, 231-232 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In any event, the appellant was sent a statement of the case 
(SOC) in August 2009 that explained what the evidence needed to 
show in order to establish entitlement to enhanced DIC under 38 
U.S.C.A. § 1311(a)(2).  

Enhanced DIC under 38 U.S.C.A. § 1311(a)(2)

DIC benefits are payable to the surviving spouse of a Veteran if 
the Veteran died from a service connected disability. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a) (2010).  A surviving spouse may be 
paid DIC at an increased (or enhanced) rate if at the time of the 
Veteran's death he or she was in receipt of, or was entitled to 
receive (or but for the receipt of retired pay or retirement pay 
was entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding the Veteran's 
death.  Only periods in which the Veteran was married to the 
surviving spouse are considered when making that determination.  
38 U.S.C.A. § 1311(a)(2).  In this case, the record indicates 
that the appellant and the Veteran were married in October 1990 
and remained married until the marriage was terminated by the 
Veteran's death from end stage ischemic cardiomyopathy due to or 
as a result of coronary artery disease in June 2008.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), § 1318, and certain cases involving 
individuals whose VA benefits were forfeited because of treason 
or subversive activities, issues involved in a survivor's claim 
for death benefits are decided without regard to prior 
disposition of those issues during the Veteran's lifetimes.  
Here, because the appellant's claim is predicated upon 38 
U.S.C.A. § 1311(a)(2), the Board must consider prior 
adjudications of issues that were made during the Veteran's 
lifetime.

"Entitled to receive" means that the Veteran filed a claim for 
disability compensation during his or her lifetime and, in 
pertinent part, the Veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the specified period but 
for clear and unmistakable error in a VA decision on a claim 
filed during the Veteran's lifetime; 38 C.F.R. § 3.22(b).

Pertinent case law has also held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable for certain claims filed prior to January 21, 2000, 
i.e., the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  Since the Veteran died in June 2008, there is no 
basis for retroactive consideration in this case.

During the Veteran's lifetime, he was service connected for 
coronary artery disease, status post coronary artery bypass 
grafts times 3, associated with diabetes mellitus, type II 
(diabetes), rated 100 percent disabling, since August 5, 2002.  
The Veteran was also service connected for renal sufficiency 
associated with diabetes, rated 60 percent disabling, effective 
August 5, 2002; peripheral vascular disease, left lower 
extremity, associated with diabetes, rated 40 percent disabling, 
effective August 5, 2002;  peripheral vascular disease, right 
lower extremity, associated with diabetes, rated 40 percent 
disabling, effective August 5, 2002; pseudophakia with diabetic 
retinopathy associated with diabetes, rated 30 percent disabling 
effective August 5, 2003; diabetes, rated 20 percent disabling 
effective August 5, 2002; peripheral neuropathy, right lower 
extremity, associated with diabetes, rated 10 percent disabling, 
effective August 5, 2002; and peripheral neuropathy, left lower 
extremity, associated with diabetes, rated 10 percent disabling, 
effective August 5, 2002.     

The Veteran's claim for service connection was received on August 
5, 2003.  Once service connection was granted, pursuant to 
liberalizing legislation, the effective date was made 1 year 
prior to the date of the receipt of the claim, pursuant to 
regulation.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That 
decision is final and there is no basis to back this date up, as 
is otherwise discussed herein.

Thus, the Veteran was rated totally disabled since August 5, 
2002, slightly less than 6 years before his death.  This is less 
than the 8 years required by 38 U.S.C.A. § 1311(a)(2).

The appellant contends that, notwithstanding this fact, she 
should be awarded enhanced compensation because the Veteran was 
in fact totally disabled for 8 or more years prior to his death; 
she submitted a physician's statement to this effect.  

However, determinations regarding entitlement to enhanced 
compensation under 38 U.S.C.A. 1311 § (a)(2) must be based on the 
determinations made during the Veteran's lifetime or challenges 
to such decisions on the basis of clear and unmistakable error 
(CUE) rather than on de novo posthumous determinations as to 
whether the Veteran hypothetically could have been entitled to 
certain benefits if he or she had applied for them during his or 
her lifetime.  38 C.F.R. § 3.10(f)(3); see also 70 Fed. Reg. 
72211-01 (Dec. 5, 2005).  The appellant has not alleged CUE in a 
prior rating decision.  Thus, the fact that the Veteran might 
have been entitled to benefits if he had applied for them at an 
earlier date than he in fact did is not relevant to determining 
whether the 8 year requirement set forth in 38 U.S.C.A. § 
1311(a)(2) is met. 

The Veteran's spouse also alleges that equity and good conscience 
support her claim for benefits since she lost her husband as a 
result of his service connected disabilities and she was unable 
to control the time of his death.  In this regard, the Board is 
without jurisdiction to award benefits that are not authorized by 
statute or regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board is bound by the laws passed and the 
regulations promulgated by the Department.  38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because there is no legal basis 
upon which to allow the appellant's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.
 

ORDER

Entitlement to enhanced DIC under 38 U.S.C.A. § 1311(a)(2) is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


